Citation Nr: 0731829	
Decision Date: 10/10/07    Archive Date: 10/23/07

DOCKET NO.  04-17  549	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an effective date prior to September 21, 
2001 for a 10 percent rating for service-connected residuals, 
right ankle fracture, to include the issue of whether an RO 
rating decision, dated in March 1998, was clear and 
unmistakable error.  

2.  Entitlement to an increased rating for service-connected 
residuals, right ankle fracture, currently evaluated as 10 
percent disabling.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 

INTRODUCTION

The veteran reportedly had active service from March 1975 to 
March 1979, with subsequent service in the Army National 
Guard.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an October 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, which granted the veteran's claim for a 
compensable rating for service-connected residuals, right 
ankle fracture, to the extent that it evaluated his right 
ankle disability as 10 percent disabling, and assigned an 
effective date of July 18, 2003 for the 10 percent rating.  
The veteran appealed the increased rating issue, and raised 
the issue of entitlement to an earlier effective date for the 
10 percent rating.  In November 2003, the RO granted the 
claim for an earlier effective date for the 10 percent rating 
to the extent that it assigned an effective date of September 
21, 2001.  The veteran appealed the earlier effective date 
issue, which subsequently was construed to include the issue 
of whether the RO's March 2, 1998 rating decision (which 
granted service connection for residuals of a right ankle 
fracture, evaluated as noncompensable (0 percent disabling)), 
was based on clear and unmistakable error.  In October 2004, 
the RO denied the claim.  

In a February 2004 statement, and in his substantive appeal, 
received in April 2004, the veteran appears to argue that he 
filed a claim for service connection for a right ankle 
disability either during service, or in 1995.  It therefore 
appears that he has raised the issue of entitlement to an 
effective date prior to September 30, 1997 for service 
connection for residuals, fracture, right ankle.  This issue 
has not been adjudicated by the agency of original 
jurisdiction, and is referred to the RO for appropriate 
action.  


FINDINGS OF FACT

1.  The RO's March 2, 1998 decision, which assigned a 
noncompensable evaluation for residuals of a right ankle 
fracture, was not based on CUE as it represented a reasonable 
application of the known facts to the law then in existence; 
the factual evidence and competent medical opinion of record 
did not show that the veteran was entitled to a compensable 
rating for his service-connected residuals of a right ankle 
fracture.  

2.  On September 21, 2001, and no earlier, the RO received a 
claim of entitlement to an increased rating for service-
connected residuals, fracture, right ankle.  

3.  Prior to September 21, 2001, the veteran's service-
connected residuals, fracture, right ankle, are not shown to 
be productive of a moderate limitation of motion, arthritis, 
ankylosis, a malunion of the os calcis, or astragalus.  

4.  As of September 21, 2001, the veteran's service-connected 
residuals, fracture, right ankle, are shown to be productive 
of subjective complaints that include pain, weakness, and 
instability; his right ankle is most recently shown to have 
dorsiflexion to 15 degrees, and plantar flexion to 45 
degrees; his right ankle is not shown to be productive of a 
marked limitation of motion, ankylosis, malunion of the os 
calcis, or astragalus.   


CONCLUSIONS OF LAW

1.  The RO's March 2, 1998 rating decision, which granted 
service connection for residuals of a right ankle fracture, 
and assigned a noncompensable rating, was not clearly and 
unmistakably erroneous; that unappealed rating action is 
final.  38 U.S.C.A. §§ 5107, 7105 (West 2002); 38 C.F.R. §§ 
3.104, 3.105(a) (2007).

2.  The criteria for an effective date prior to September 21, 
2001, for a 10 percent rating for service-connected 
residuals, fracture, right ankle, have not been met.  38 
U.S.C.A. § 5110(b)(2) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.400(o)(2) (2007).  

3.  The criteria for an evaluation in excess of 10 percent 
for service-connected residuals, fracture, right ankle, have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Codes 5003, 5270, 5271, 5272, 5273 (2007).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Earlier Effective Date

The veteran asserts that he is entitled to an effective date 
prior to September 21, 2001 for his 10 percent rating for 
service-connected residuals, right ankle fracture, to include 
the issue of whether an RO rating decision, dated March 2, 
1998, was clear and unmistakable error.  

A.  CUE

The veteran asserts that the RO's March 2, 1998 rating 
decision, which granted service connection for residuals of a 
right ankle fracture, evaluated as noncompensable (0 percent 
disabling), was based on clear and unmistakable error.  He 
argues that the RO should have assigned a compensable 
evaluation of 10 percent, or greater.  In this regard, in a 
February 2004 statement, and in his substantive appeal, 
received in April 2004, he presented long, somewhat confusing 
arguments in which appears to assert that the RO did not 
assign a noncompensable rating in its March 1998 decision, 
and that somehow his September 1997 claim therefore remains 
"open."  

On September 30, 1997, the veteran filed a claim for service 
connection for a right ankle condition.  In a rating 
decision, dated March 2, 1998, the RO granted the claim, and 
assigned a noncompensable evaluation, with an effective date 
for service connection of September 30, 1997.  See 38 C.F.R. 
§ 3.400(b)(2) (2007).  The veteran was notified of this 
decision and of his appellate rights by letter dated March 
13, 1998.  There was no appeal, and this decision became 
final.  See 38 U.S.C.A. § 7105(c) (West 2002).  

On September 21, 2001, the veteran filed a claim for a 
compensable rating.  In October 2003, the RO granted the 
claim, to the extent that it assigned a 10 percent rating, 
with an effective date of July 18, 2003.  The veteran 
appealed the increased rating issue, and raised the issue of 
entitlement to an earlier effective date for his 10 percent 
rating.  In November 2003, the RO granted the earlier 
effective date issue, to the extent that it changed the 
effective date for the 10 percent rating to September 21, 
2001.  Despite the RO's November 2003 decision, the veteran 
appealed the earlier effective date issue.  In October 2004, 
the RO denied the claim.  See Supplemental Statement of the 
Case, dated in October 2004.  

Previous determinations that are final and binding, including 
decisions of service connection and other matters, will be 
accepted as correct in the absence of clear and unmistakable 
error (CUE).  Where evidence establishes such error, the 
prior rating decision will be reversed or amended.  For the 
purpose of authorizing benefits, the rating or other 
adjudicatory decision which constitutes a reversal of a prior 
decision on the grounds of CUE has the same effect as if the 
corrected decision had been made on the date of the reversed 
decision.  38 C.F.R. § 3.105(a).

CUE is a very specific and rare kind of "error."  It is the 
kind of error of fact or of law, that when called to the 
attention of later reviewers, compels the conclusion to which 
reasonable minds could not differ, that the result would have 
been manifestly different but for the error.  Simply to claim 
CUE on the basis that previous adjudications had improperly 
weighed and evaluated the evidence can never rise to the 
stringent definition of CUE.  Similarly, neither can broad- 
brush allegations of "failure to follow the regulations" or 
"failure to give due process," or any other general, 
nonspecific claim of "error."  Fugo v. Brown, 6 Vet. App. 40, 
43-44 (1993).  In addition, failure to address a specific 
regulatory provision involves harmless error unless the 
outcome would have been manifestly different.  Id. at 44.

The Court has held that there is a three-pronged test to 
determine whether CUE is present in a prior determination: 
(1) "[e]ither the correct facts, as they were known at the 
time, were not before the adjudicator (i.e., more than a 
simple disagreement as to how the facts were weighed or 
evaluated) or the statutory or regulatory provisions extant 
at the time were incorrectly applied," (2) the error must be 
"undebatable" and of the sort "which, had it not been made, 
would have manifestly changed the outcome at the time it was 
made," and (3) a determination that there was CUE must be 
based on the record and law that existed at the time of the 
prior adjudication in question.  Damrel v. Brown, 6 Vet. App. 
242, 245 (1994) (quoting Russell v. Principi, 3 Vet. App. 
310, 313-14 (1992) (en banc)).  

Disability evaluations are determined by comparing the 
veteran's present symptomatology with the criteria set forth 
in the VA's Schedule for Ratings Disabilities.  38 U.S.C.A. § 
1155; 38 C.F.R. § Part 4.

In the March 1998 RO rating decision, the RO evaluated the 
veteran's service-connected residuals, fracture, right ankle, 
as noncompensable under 38 C.F.R. 4.71a, Diagnostic Codes 
(DC's) 5299-5271.  The use of DC 5299 represented an unlisted 
disability that required rating by analogy to one of the 
disorders rated under 38 C.F.R. § 4.71.  See 38 C.F.R. § 4.27 
(1997).  This was accepted practice at the time.  Cf. Tropf 
v. Nicholson, 20 Vet. App. 317 (2006).  

Under 38 C.F.R. § 4.71a, DC 5271 (1998 & 2007), (disability 
of the ankle manifested by limited motion), a 10 percent 
rating is warranted for "moderate" limitation of motion.  

The normal range of motion of the ankle is from 20 degrees of 
dorsiflexion to 45 degrees of plantar flexion.  38 C.F.R. § 
4.71, Plate II.

The words "slight," "moderate" and "severe" as used in the 
various diagnostic codes are not defined in the VA Schedule 
for Rating Disabilities.  Rather than applying a mechanical 
formula, the Board must evaluate all of the evidence, to the 
end that its decisions are "equitable and just."  38 C.F.R. § 
4.6 (1997 & 2007).  It should also be noted that use of 
terminology such as "severe" by VA examiners and others, 
although an element of evidence to be considered by the 
Board, is not dispositive of an issue. All evidence must be 
evaluated in arriving at a decision regarding an increased 
rating.  38 C.F.R. §§ 4.2, 4.6 (1997 & 2007).  

The evidence of record at the time of the RO's March 1998 
decision consisted of the veteran's service medical records 
and VA treatment reports.  The veteran's service medical 
records showed that in 1977, he was treated for a fractured 
right ankle.  The leg was casted, and X-rays indicated good 
alignment of the ankle joint and good callous formation.  A 
January 1978 report noted complaints of right ankle pain, 
that the right ankle had a full range of motion, and that the 
fracture was healed.  The veteran's separation examination 
report, dated in March 1979, and a June 1983 examination 
report performed in association with National Guard service, 
showed that his lower extremities were clinically evaluated 
as normal.  A "report of medical history" accompanying the 
June 1983 report noted a history of a fractured right ankle 
that was asymptomatic, and showed that the veteran reported 
that his right ankle was "giving me no problem."  

Post-service medical evidence consisted of VA hospital 
reports, dated between 1997 and 1998, which showed that the 
veteran received treatment for psychiatric and respiratory 
symptoms, and polysubstance abuse.  This evidence included 
findings that the lower extremities were noted to have 5/5 
strength with good range of motion, that he had no gait 
abnormalities, and that reflexes were 2+.  Although a small 
number of VA progress notes, dated in 1997, were associated 
with the claims files in 2004, these reports show treatment 
for psychiatric symptoms and substance abuse only, and do not 
include any treatment for right ankle symptoms.  

CUE is not shown.  Under the statutes and regulations 
existing at the time of the March 1998 rating decision, a 10 
percent rating required a "moderate" limitation of motion.  
In this case, there was no competent evidence to show that 
the veteran had any limitation of motion in his right ankle.  
With regard to other potentially applicable diagnostic codes, 
there was no medical evidence of record to show that the 
veteran's right ankle was productive of ankylosis, malunion 
of the os calcis or astragalus, or astragalectomy, to warrant 
application of DC's 5270, 5272, 5273, or 5274, respectively.  
Furthermore, there was no competent evidence of right ankle 
arthritis.  See 38 C.F.R. § 4.59.  Finally, there was no 
medical evidence of record to show that the criteria had been 
met for an increased evaluation based on functional loss due 
to the veteran's subjective complaints of pain, under 38 
C.F.R. §§ 4.40 and 4.45 (1997).  See also DeLuca v. Brown, 8 
Vet. App. 202, 204-205 (1995).  

The Court has consistently stressed the rigorous nature of 
the concept of CUE.  "'Clear and unmistakable error is an 
administrative failure to apply the correct statutory and 
regulatory provisions to the correct and relevant facts.  It 
is not mere misinterpretation of facts."  Oppenheimer v. 
Derwinski, 1 Vet. App. 370, 372 (1991).  "Clear and 
unmistakable error' requires that error, otherwise 
prejudicial, . . . must appear undebatably."  Akins v. 
Derwinski, 1 Vet. App. 228, 231 (1991).  Clear and 
unmistakable errors "are errors that are undebatable, so that 
it can be said that reasonable minds could only conclude that 
the original decision was fatally flawed at the time it was 
made."  Russell at 313-4.

The RO applied the correct statutory and regulatory 
provisions to the correct and relevant facts.  There is no 
evidence of an "undebatable" error, which, had it not been 
made, would have manifestly changed the outcome at the time 
it was made.  Id.  Absent any evidence that RO failed to 
apply the correct statutory and regulatory provisions to the 
correct and relevant facts, a finding that the March 2, 1998 
rating decision was clearly and unmistakably erroneous is not 
warranted.  38 C.F.R. § 3.105(a).

B.  Earlier Effective Date

The veteran asserts that he is entitled to an effective date 
prior to September 21, 2001 for his 10 percent rating for 
service-connected residuals, right ankle fracture.  

The effective date provisions for awards of increased 
disability compensation include a general rule which is that 
an award based on a claim for increase of compensation "shall 
be fixed in accordance with the facts found, but shall not be 
earlier than the date of receipt of application therefore."  
38 U.S.C.A. § 5110(a).  The corresponding VA regulation 
expresses this rule as "date of receipt of claim or date 
entitlement arose, whichever is later."  38 C.F.R. § 
3.400(o)(1).

The law provides an exception to this general rule governing 
claims "for increase" which exception governs awards "of 
increased compensation."  38 U.S.C.A. § 5110(a), (b)(2).  If 
the evidence shows that the increase in disability occurred 
prior to the date of receipt of claim, the RO may assign the 
earliest date as of which it is ascertainable that the 
increase occurred as long as the claim for the increased 
disability rating was received within a year of the date that 
the increase occurred.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 
3.400(o)(2); see also Harper v. Brown, 10 Vet. App. 125 
(1997); Quarles v. Derwinski, 3 Vet. App. 129, 134- 135 
(1992); VAOPGCPREC 12-98, 63 Fed. Reg. 56704 (1998).

In Harper v. Brown, 10 Vet. App. 125, 126-27 (1997), the 
Court held that "38 U.S.C. § 5110(b)(2) and 38 C.F.R. § 
3.400(o)(2) are applicable only where the increase precedes 
the claim (provided that the claim is received within one 
year after the increase)."  Id.  The Court further stated 
that the phrase "otherwise, date of receipt of claim" 
provides the applicable effective date when a factually 
ascertainable increase occurred more than one year prior to 
receipt of the claim for increased compensation.  Id.; see 
also VAOPGCPREC 12-98 at 2.  That is, because neither 38 
U.S.C. § 5110(b)(2) nor 38 C.F.R. § 3.400(o)(2) refer to the 
date of the claim as the effective date of an award of 
increased disability compensation, the effective date for 
increased disability compensation is the date on which the 
evidence establishes that a veteran's disability increased, 
if the claim is received within one year from such date.  The 
effective date of an increased rating would be the date of 
claim only if the claim is not received within the year 
following the increase in disability, as explained in Harper.  
VAOPGCPREC 12-98 at 3.

In addition, the Court has indicated that it is axiomatic 
that the fact that must be found in order for entitlement to 
an increase in disability compensation to arise, in other 
words, that the service-connected disability must have 
increased in severity to a degree warranting an increase in 
compensation.  See Hazan v. Gober, 10 Vet. App. 511, 519 
(1992) (noting that, under section 5110(b)(2) which provides 
that the effective date of an award of increased compensation 
shall be the earliest date of which it is ascertainable that 
an increase in disability had occurred, "the only cognizable 
'increase' for this purpose is one to the next disability 
level" provided by law for the particular disability).  Thus, 
determining whether an effective date assigned for an 
increased rating is correct or proper under the law requires 
(1) a determination of the date of the receipt of the claim 
for the increased rating as well as (2) a review of all the 
evidence of record to determine when an increase in 
disability was "ascertainable."  Id. at 521.  The Board will 
therefore first determine the date of receipt of the 
veteran's claim.

The date of receipt of a claim is the date on which a claim, 
information, or evidence is received by the VA. 38 C.F.R. § 
3.1(r) (2007).  A claim is a formal or informal communication 
in writing requesting a determination of entitlement or 
evidencing a belief in entitlement, to a benefit.  38 C.F.R. 
§§ 3.1(p); 3.155 (2007).

In addition to an informal claim as defined above, there is 
another type of informal claim.  Specifically, a report of an 
examination or hospitalization will be accepted as an 
informal claim for benefits under existing law, if the report 
relates to a disability which may establish entitlement.  The 
date of outpatient or hospital examination or date of 
admission to a VA hospital will be accepted as the date of 
receipt of a claim. 38 U.S.C.A. § 5110(a); 38 C.F.R. § 
3.157(b)(1).  The U.S. Court of Appeals for Veterans Claims 
(Court) has held that 38 C.F.R. § 3.157(b)(1) does not 
require the veteran to identify the report as a claim or to 
identify the benefits sought.  Servello v. Derwinski, 3 Vet. 
App. 196, 199 (2002).  

The RO received the veteran's written claim for a compensable 
rating for his residuals of a right ankle fracture on 
September 21, 2001.  In October 2003, the RO granted the 
claim, to the extent that it assigned a 10 percent 
evaluation, and in November 2003 the RO assigned an effective 
date of September 21, 2001.  The veteran argues that an 
effective date commensurate with the date of his 1997 claim 
(for service connection) is warranted.  

As an initial matter, the RO's March 1998 rating decision is 
final, and in Part I.A., the Board has determined that this 
decision was not CUE.  There is no evidence to show that 
either a formal or informal claim was received any time 
between the RO's March 1998 decision and September 21, 2001.  
Given the foregoing, under no circumstances may an effective 
date for the 10 percent rating be awarded more than one year 
prior to the date of claim, i.e., September 20, 2000, as a 
matter of law, and provided that the criteria for a 
compensable rating are shown to have been met.  See 38 C.F.R. 
§ 3.400(o)(2).  

The evidence is insufficient to show that the veteran met the 
criteria for a compensable rating at any time between 
September 21, 2000 and September 21, 2001.  Briefly stated, 
the claims file does not contain any medical reports showing 
treatment for right ankle symptoms dated prior to September 
21, 2001.   Thus, the criteria for a compensable rating are 
not shown to have been met under DC 5271 prior to September 
21, 2001, nor is there any medical evidence of to show that 
the veteran's right ankle was productive of arthritis, 
ankylosis, malunion of the os calcis or astragalus, 
astragalectomy, or functional loss, such that the criteria 
for a compensable rating were met prior to September 21, 2001 
under DC's 5003, 5270, 5272, 5273, or 5274, and/or 38 C.F.R. 
§§ 4.40, 4.45 and 4.59; DeLuca.  Based on the foregoing, the 
Board finds that the veteran's right ankle was not manifested 
by symptomatology that approximated, or more nearly 
approximated, the criteria for a 10 percent evaluation prior 
to September 21, 2001.  See 38 C.F.R. §§ 3.400(o)(2), 4.71a, 
DC 5271.  

II.  Increased Rating

The veteran asserts that he is entitled to an increased 
rating for service-connected residuals, right ankle fracture, 
currently evaluated as 10 percent disabling.  

In Part I, the Board essentially determined that a 
compensable rating for the veteran's right ankle disability 
is not warranted prior to September 21, 2001.  The issue is 
therefore whether the criteria for a rating in excess of 10 
percent have been met at any time on or after  September 21, 
2001.  

The relevant laws were stated in Part I.A..  Briefly stated, 
under 38 C.F.R. § 4.71a, DC 5271, (disability of the ankle 
manifested by limited motion), a 10 percent rating is 
warranted for "moderate" limitation of motion.  A 20 percent 
rating is warranted if the limitation of motion is "marked."

The claims files include VA progress notes, dated between 
2001 and 2005.  None of these reports are dated prior to 
September 28, 2001, and none of these reports show treatment 
for right ankle symptoms prior to July 2003.  Reports dated 
in July 2003 show that the veteran reported that he had 
twisted his right ankle, and that the veteran had not been 
seen at the facility in 11/2 years.  On examination, there was 
minimal swelling.  The veteran was issued a splint.  Reports 
dated in August 2003 note continued complaints of pain, that 
X-rays showed no evidence of acute fracture, and that the 
joint space was well-maintained.  Ankle strengthening 
exercises were recommended.  The veteran received a number of 
treatments for complaints of right ankle pain thereafter.  
Reports, dated in November 2003, and April 2004, show that 
the examiner noted that there was no objective evidence to 
show an obvious reason for the veteran's pain, that his 
previous prescriptions for Vicodin had expired, that he was 
taking excessive amounts of Vicodin, that a refill was not 
recommended, that it had been determined that Vicodin was not 
appropriate for treatment of his symptoms, and that the 
veteran refused any pain medication except Vicodin.  A 
magnetic resonance imaging (MRI) report for the right ankle, 
dated in April 2004, contains an impression noting mild 
osteoarthritic changes of the tibiofibular joint, and that 
the study was otherwise within normal limits, with no 
evidence of bony edema or fracture.  A May 2004 report shows 
that the veteran reported that his work at a new construction 
job was going well.  An April 2006 X-ray report contains an 
impression of "negative study."  

A report from South Austin Hospital, dated in April 2006, 
shows that the veteran reported that he had accidentally 
stepped in a hole and twisted his right ankle.  On 
examination, there was tenderness and swelling over the 
medial malleolus, and tenderness over the calcaneus.  The 
foot had normal sensation and mobility.  An X-ray was 
suggestive of a talus fracture, and one physician indicated 
that it may be a small avulsion of the talus, but not a 
"through and through" fracture.  The X-ray report  also 
notes small plantar and posterior calcaneal spurs, and soft 
tissue swelling in the right ankle with effusion that was 
consistent with an injury.  

A VA examination report, dated in September 2003, shows that 
the veteran complained of "on and off" right ankle pain 
that had worsened over the previous five years.  He 
complained of pain, stiffness, swelling, weakness, fatigue, 
lack of endurance, and instability.  He reported flare-ups if 
standing more than eight hours, such as when he worked 
overtime at his job in a rock quarry, and that he could stand 
10 hours.  He indicated that he used a brace, crutch and 
cane.  He denied using corrective shoes.  

A VA examination report, dated in June 2005, shows that the 
veteran complained of pain, swelling, heat, weakness, and 
instability with prolonged standing more than six hours, 
walking more than one to two blocks, and driving heavy 
equipment more than six hours.  He reported using an ankle 
brace when anticipating prolonged activity.  He asserted that 
he had missed four to six days of work due to ankle pain in 
the past nine months.  He reported occasional sleep 
disturbance.  On examination, he had a slightly antalgic 
gait, with no ambulatory aids or brace used.  There was no 
swelling, redness or warmth.  

A VA examination report, dated in May 2007, shows that the 
veteran complained of pain with walking and standing, that he 
had to rest after standing for four hours, and that he could 
not walk more than one block.  He asserted that he had 
weakness and had fallen a couple of times in the last few 
years, and that he wore an ankle brace.  He complained of 
flare-ups every couple of days alleviated by rest and 
elevation of his right foot.  The report notes that the 
veteran was currently unemployed due to a condition other 
than his ankle.  

The criteria for a rating in excess of 10 percent have not 
been met.  With regard to DC 5271, the only relevant findings 
are contained in the VA examination reports, dated in 
September 2003, June 2005, and May 2007.  The September 2003 
report shows that the right ankle had dorsiflexion to 20 
degrees, and plantar flexion to 40 degrees.  The June 2005 
report shows that the right ankle had dorsiflexion to 20 
degrees, and plantar flexion to 35 degrees.  The May 2007 
report shows that the right ankle had dorsiflexion to 15 
degrees, and plantar flexion to 45 degrees.  In the Board's 
judgment, this evidence is not representative of a marked 
limitation of motion as required for a rating in excess of 10 
percent under DC 5271.  The preponderance of the evidence is 
against the claim, and an increased rating is not warranted 
under the provisions of DC 5271.

In conjunction with application of DC 5271, an increased 
evaluation may be assigned on the basis of functional loss 
due to the veteran's subjective complaints of pain under 38 
C.F.R. §§ 4.40 and 4.45.  DeLuca.  In this case, the 
September 2003 VA examination report shows that the examiner 
indicated that the veteran complained of pain beginning at 30 
degrees of plantar flexion, and 10 degrees of dorsiflexion.  
There was minimal swelling on the lateral aspect of the 
malleolus bone.  The veteran was able to walk on his toes and 
feet, with complaints of pain while walking on his heels.   
The examiner stated that the veteran had painful motion with 
use, but that he did not have weakened motion against strong 
resistance, excessive fatigability with use, or a lack of 
endurance.  The diagnoses were status post fracture of the 
right ankle, and tendonitis of the right ankle.  The June 
2005 VA examination report shows that the examiner indicated 
that there were complaints of pain, but that fatigue, 
weakness, and lack of endurance were not seen on examination, 
that there was no incoordination, and that there was no 
additional limitation of motion.  The May 2007 VA examination 
report notes that the veteran had 5/5 strength with 
repetition of flexion, and that he had no weakness, lack of 
endurance or incoordination.  The examiner indicated that he 
had a loss of five degrees of motion due to functional loss.  
Gait was intact including walking on toes, heels, and squat.  
An accompanying X-ray for the right ankle was negative.  
There is mixed evidence as to whether there is any arthritis.  
However, even assuming the presence of arthritis, there are 
insufficient findings to warrant a rating in excess of 10 
percent on the basis of functional loss due to pain.  For 
example, there is little or no evidence of right ankle 
laxity, neurological impairment, weakness or atrophy.  Based 
on the foregoing, the Board has determined that a marked 
limitation of motion has not been shown, supra, and that 
there is insufficient evidence of right ankle pathology to 
support a conclusion that the loss of motion in the right 
ankle more nearly approximates the criteria for a 20 percent 
rating under DC 5271, even with consideration of 38 C.F.R. §§ 
4.40 and 4.45.  

As for the possibility of a higher rating under another 
diagnostic code, Schafrath v. Derwinski, 1 Vet. App. 589 
(1991), under 38 C.F.R. § 4.71a, DC's 5270 and 5272 (2007), 
ankylosis of a subastragalar or tarsal joint, or of the ankle 
itself, warrants evaluations ranging from 10 to 40 percent, 
depending on the position of the joint and whether there are 
any deformities of abduction, adduction, inversion, or 
eversion.  Under DC 5273, a 20 percent rating is warranted 
for "Os calcis or astragalus, malunion of: marked deformity."

The medical evidence does not show that the veteran has a 
marked limitation of motion, much less that the right ankle 
is ankylosed.  Thus, there is no basis for the assignment of 
a higher evaluation under Diagnostic Codes 5270 or 5272.  
With regard to DC 5273, the evidence does not show that he 
has a malunion of the os calcis or astragalus with marked 
deformity.  Accordingly, the preponderance of the evidence is 
against a finding that the criteria for a rating in excess of 
10 percent under DCs 5270, 5272, and 5273 have been met, and 
an increased rating is not warranted.  

III.  VCAA

On November 9, 2000, the President signed into the law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 
5100, 5102-5103A, 5106, 5107, 5126 (West 2002)). The VCAA 
imposes obligations on VA on its duty to notify and assist 
claimants.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2007); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
The Court also held that VA must request that the claimant 
provide any evidence in his possession that pertains to the 
claim.  Id.  This "fourth element" comes from the language of 
38 C.F.R. § 3.159(b)(1).  

The Board finds that the VCAA notice requirements have been 
satisfied.  With regard to the increased rating claim, the RO 
sent the veteran a notice letter ("VCAA notification letter") 
in September 2003 that informed him of the type of 
information and evidence necessary to support his claim.  His 
claim was subsequently granted to the extent that a 10 
percent rating was assigned, and the RO's rating decision is 
the basis for the issues on appeal.  The RO's letter informed 
the veteran of his and VA's respective responsibilities for 
obtaining information and evidence under the VCAA and 
contained a specific request for the veteran to provide 
additional evidence in support of his claim.  He was asked to 
identify all relevant evidence that he desired VA to attempt 
to obtain.  The VCAA letter was sent prior to the 
adjudication of the claim.  Mayfield v. Nicholson, 444 F.3d 
1328 (2006).  With regard to the claim for an earlier 
effective date, a separate VCAA notice is not required.  See 
VAOPGCPREC 8-2003, 69 Fed. Reg. 25,180 (2004).  Rather, the 
provisions of 38 U.S.C.A. § 7105(d) require VA to issue a 
statement of the case if the disagreement is not resolved.  
Id.  This was completed when the RO issued a Statement of the 
Case (SOC) in April 2004, as well as Supplemental Statements 
of the Case (SSOC's) in October 2004, July and November of 
2005, and in May 2007.  In the SOC, VA informed the veteran 
of the evidence needed to establish an earlier effective 
date.  See also RO's March 2006 letter.  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim. Those five elements include: 
(1) veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id.  Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded. 
Id.  

In this case, one of the issues on appeal is an effective 
date issue, and the veteran was afforded sufficient notice in 
the April 2004 SOC, as well as in March 2006.  No prejudice 
has been alleged by either the veteran or his representative, 
nor has any been demonstrated.  

VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claims.  The Board is 
satisfied that its duty has been met and that all reasonable 
efforts to develop the record have been made.  The RO has 
obtained the veteran's service medical records, and VA and 
non-VA medical reports.  The veteran has been afforded three 
examinations.  The Board therefore finds that decisions on 
the merits at this time do not violate the VCAA, nor 
prejudice the appellant under Bernard v. Brown, 4 Vet. App. 
384 (1993).  

Based on the foregoing, the Board finds that the veteran has 
not been prejudiced by a failure of VA in its duty to assist, 
and that any violation of the duty to assist could 
be no more than harmless error.  See Conway v. Principi, 353 
F.3d 1369 (Fed. Cir. 2004).  


ORDER

An effective date prior to September 21, 2001 for a 10 
percent rating for service-connected residuals, right ankle 
fracture, is denied.  

A rating in excess of 10 percent for service-connected 
residuals, right ankle fracture, is denied.






____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


